DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendments received 24 and 28 February 2022.

Claims 1, 10 and 14 are currently amended, claims 2, 4-8, 12, 13 and 17-21 are as previously presented, claim 15 is as originally presented, claims 9, 11 and 16 are cancelled and claim 3 was previously cancelled.  In summary, claims 1, 2, 4-8, 10, 12-15 and 17-21 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendments received 24 and 28 February 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1, 2, 4-8, 10, 12-15 and 17-21 are hereby withdrawn and there being no remaining issues, claims 1, 2, 4-8, 10, 12-15 and 17-21 and the application are now in condition for allowance.

With regard to claim 14 claiming a method comprising: receiving a point cloud representing a surface shape of a scanned human body; generating a registered mesh of the surface shape of the scanned human body by registering a template mesh, representing a reference shape of a human body, onto the point cloud, wherein the template mesh comprises predefined measurement paths, and wherein the registered mesh also comprises the predefined measurement paths; generating raw measurement results using the predefined measurement paths, wherein each raw measurement result in the raw measurement results corresponds to a measurement path in the predefined measurement paths; ; and registering the template mesh onto the point cloud by determining a mapping that maps the template mesh onto the point cloud, wherein the mapping minimises a cost function, wherein the cost function further comprises a stiffness term, and wherein the stiffness term indicates a similarity of transformations applied to neighbouring vertices of the template mesh in the mapping are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claim 1, claiming an apparatus, is of the same scope and features as claim 14 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613